Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Rejoinder/Remarks
Claims 1-2 and 6-24 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 25-29 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/25/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 Claims 3-5 drawn to a different embodiment of the device, these claims don’t align with the elected embodiment, therefore are cancelled.

Claims 1-2 and 6-29 are allowable, and Claims 3-5 are cancelled. 

Response to Arguments
Applicant argues the 103 rejection, on page 1, in view of Osorio (US 2014/0276549), stating that the prior art allegedly doesn't teach “the algometer-receiving passage having an inner surface extending from an opening in a proximal end of the body to a distal end of the body”, which is a previously indicated allowable limitation of allowable Claim 1. The examiner has fully considered applicant's argument, and agrees that amendment to Claim 19 to include previously indicated allowable subject matter, therefore overcomes the prior art rejection. See allowable subject matter below.

Allowable Subject Matter
Claims 1-2 and 6-29 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, Osorio teaches a medical device assembly, comprising: a therapeusis delivery portion (Fig. 1, (100, 110, 120) including a body (Fig. 1, (100, 120)) having a proximal end and a distal end; and
an algometer portion (Fig. 1, (130, 140)) including a body (Fig. 1, (140)) having a proximal end and a distal end,

an algometer-receiving passage (Fig. 1, (100), where (100) receives algometer (130, 140)).
While Osorio also teaches the algometer-receiving passage, Osorio doesn't explicitly teach the passage defined by an inner surface of the body of the therapeusis delivery portion, wherein the inner surface of the body of the therapeusis delivery portion extends from an opening in the proximal end of the body of the therapeusis delivery portion to the distal end of the body of the therapeusis delivery portion. Therefore, the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
Claims 2, 6-18 and 25-29 rely upon Claim 1, and therefore are also allowable.

Regarding Claim 19, Osorio teaches a portion of a medical device assembly, comprising:
a therapeusis delivery portion (Fig. 1, (100, 110, 120)) including a body (Fig. 1, (100, 120)) having a proximal end and a distal end, 
wherein the body of the therapeusis delivery portion (100, 110, 120) defines a therapeusis-delivering passage (Fig. 1, (120)) and an algometer-receiving passage (Fig. 1, (100), where (100) receives algometer (130, 140)) that is sized to receive a portion of an algometer portion (130, 140) of the medical device assembly, thereby connecting the algometer portion (130, 140) to the therapeusis delivery portion (100, 110, 120) and forming the medical device assembly (Fig. 1, wherein (100) is sized to receive (130) of (130, 140) and thereby connects the 
a sheath (Fig. 1, (100)), wherein the sheath (100) includes an inner surface and an outer surface (Osorio Fig. 1, wherein (100) has an outer surface visible in Fig. 1, and an inner surface within (100)). 
While Osorio also teaches the sheath and the algometer-receiving passage, Osorio doesn't explicitly teach wherein the inner surface of the sheath defines the algometer-receiving passage and extends from an opening in the proximal end of the body of the therapeusis delivery portion to the distal end of the body of the therapeusis delivery portion. Therefore, the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
Claims 20-24 rely upon Claim 19, and therefore are also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783